Name: 2006/551/EC: Council Decision of 24 July 2006 appointing the President of the Community Plant Variety Office
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2006-08-08; 2008-12-31

 8.8.2006 EN Official Journal of the European Union L 217/28 COUNCIL DECISION of 24 July 2006 appointing the President of the Community Plant Variety Office (2006/551/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2100/94 of 27 July 1994 on Community plant variety rights (1), and in particular Article 43(1) and (2) thereof, Having regard to the communication submitted by the Commission on 3 July 2006, after obtaining the opinion of the Administrative Council of the Community Plant Variety Office, HAS DECIDED AS FOLLOWS: Sole Article Mr Bart KIEWIET, born on 7 January 1947, is hereby appointed President of the Community Plant Variety Office for a period of five years. His term of office shall run from the date on which he takes up his duties, which date shall be agreed between the President and the Administrative Council of the Office. Done at Brussels, 24 July 2006. For the Council The President M. PEKKARINEN (1) OJ L 227, 1.9.1994, p. 1. Regulation as last amended by Regulation (EC) No 873/2004 (OJ L 162, 30.4.2004, p. 38).